UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4518


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CESAR FUENTES-RUIZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00072-CCE-1)


Submitted:   February 19, 2015            Decided:   February 24, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Wallace, WALLACE LAW FIRM, High Point, North
Carolina, for Appellant. Terry Michael Meinecke, Assistant
United   States Attorney, Greensboro, North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cesar Fuentes-Ruiz pled guilty in accordance with a written

plea agreement to Hobbs Act robbery, 18 U.S.C. § 1951(a) (2012);

and brandishing a firearm during a crime of violence, 18 U.S.C.

§ 924(c)(1)(A)(i) (2012).              He was sentenced to 178 months for

the robbery and eighty-four months, consecutive, for the firearm

offense, for an aggregate sentence of 262 months.                          Fuentes-Ruiz

now appeals.          His attorney has filed a brief in accordance with

Anders    v.    California,     386     U.S.      738    (1967),     questioning        the

validity       of    the   guilty    plea    and       the   reasonableness      of     the

sentence, but concluding that there are no meritorious issues

for appeal.         Fuentes-Ruiz was advised of the right to file a pro

se brief but has not filed such a brief.                     We affirm.

     After      careful     review,    we    hold      that    the   guilty    plea     was

knowing and voluntary.          Fuentes-Ruiz stated at the Fed. R. Crim.

P. 11 hearing that he had a high school diploma and was not

under     the       influence   of    drugs       or    alcohol.        He     expressed

satisfaction with his attorney’s services.                      A factual basis for

the plea was presented to the court, and Fuentes-Ruiz admitted

his guilt.          Finally, the district court substantially complied

with the requirements of Rule 11.

     With respect to sentencing, the court properly calculated

the Guidelines range, considered the 18 U.S.C. § 3553(a) (2012)

factors    and       the   arguments    of       the    parties,     and     provided    a

                                             2
sufficiently individualized assessment based on the facts of the

case.     The court specifically explained its reasons for denying

Fuentes-Ruiz’s request for a downward variance.                                  We therefore

conclude       that      the     sentence          is        procedurally             reasonable.

Additionally,         given     the   totality          of    the     circumstances,            the

sentence    is    substantively          reasonable.                See    Gall        v.    United

States, 552 U.S. 38, 51 (2007); United States v. Carter, 564

F.3d 325, 330 (4th Cir. 2009).

      Pursuant to Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.                                   Accordingly, we

affirm the district court’s judgment.                         This court requires that

counsel    inform       Fuentes-Ruiz,         in        writing,      of        the    right     to

petition    the       Supreme    Court   of       the    United       States      for       further

review.    If Fuentes-Ruiz requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move     in    this    court      for       leave       to    withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was   served     on    Fuentes-Ruiz.          We    dispense          with      oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                            AFFIRMED




                                              3